          UNITED STATES DISTRICT COURT FOR THE
            MIDDLE DISTRICT OF PENNSYLVANIA

Public Interest Legal Foundation,

                  Plaintiff,
v.

Kathy Boockvar, Pennsylvania Secretary of
State, in her official capacity.          Civ. No. 20-___________

                 Defendant.




PROPOSED ORDER GRANTING PLAINTIFF’S MOTION FOR A
            PRELIMINARY INJUNCTION
     Upon consideration of the Plaintiff’s Motion for Preliminary

Injunction and the Memorandum of Law in Support, the Court hereby

finds that Plaintiff has met the four factors which weigh in favor of

granting the injunction. The Court thus enjoins Defendant from

including the 21,206 names of deceased registrants in the poll books to

be used in the November 3 general election. The Court also awards

Plaintiff its attorneys’ fees and costs in bringing this action.

Dated:
                                   __________________________________
